DETAILED ACTION
	The current Office Action is in response to the papers submitted 06/16/2022.  Claims 1, 3 – 10, 12 – 19, and 21 – 23 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
The application has been amended as follows: 
(Claim 1)	The method of claim 1, the method further comprising:
if the result of the subtracting is zero, determining that no file points to the storage block; and
if the result of the subtracting is not zero, determining that a file points to the storage block.
(Claim 13)	The non-transitory computer readable medium of claim 10, the method further comprising:
if the result of the subtracting is zero, determining that no file points to the storage block; and
if the result of the subtracting is not zero, determining that a file points to the storage block.
(Claim 22)	The computer system of claim 19, the method further comprising:

if the result of the subtracting is zero, determining that no file points to the storage block; and
if the result of the subtracting is not zero, determining that a file points to the storage block.

Allowable Subject Matter
Claims 1, 3 – 10, 12 – 19, and 21 – 23 renumbered as 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance where indicated in the previous Notice of Allowance dated 06/02/2022.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136